August 28, 2008 VIA EDGAR Robert Telewicz Senior Staff Accountant Jennifer Monick Staff Accountant United States Securities and Exchange Commission Division of Corporate Finance Securities and Exchange Commission 100 F Street, N. E. Washington D.C. 20549 Re: PICO Holdings, Inc. Form 10-K for the year ended December 31, 2007 filed February 29, 2008, Form 10-Q for the Quarterly Period Ended Match 31, 2008, filed May 9, 2008, Definitive Proxy Statement filed March 19, 2008 File No. 033-36383 Dear Mr. Telewicz and Ms. Monick: Thank you for your letter dated July 29, 2008 with respect to our Form 10-K for the year ended December 31, 2007, our Form 10-Q for the three months ended March 31, 2008 and our Definitive Proxy Statement. The Staff’s comments suggesting additional disclosures in future filings are noted and we have incorporated the Staff’s suggestions, as appropriate, into our Form 10-Q for the six months ended June 30, 2008.We appreciate that the Staff’s comments are designed to enhance the overall disclosures to shareholders and other readers of our filings in order to assist them in better understanding our business and operations and the risks and uncertainties inherent in those operations. Form 10-K for the year ended December 31, 2007 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Company Summary, Recent Developments and Future Outlook Insurance Operations in “Run Off,” page 25 1.We note that the management’s use of independent third parties in estimating loss reserves.Please tell us the nature and extent of the third parties’ involvement in management’s decision making process with respect to estimating loss reserves. In response to the Staff’s request, we respectfully inform the Staff that we use an independent third party actuary to calculate an actuarial point estimate on all our insurance books of business. Management critically analyzes the independent third party actuary’s estimate and establishes its reserve estimate after analyzing the methods, assumptions and data used by the independent third party actuary.During the three years ended December 31, 2007, management’s recorded reserve has equaled the actuarial point estimate. Results of Operations – Years Ended December 31, 2007, 2006, and 2005 Net Income or Loss, page 31 2. We note you disclose you recorded a valuation allowance against income tax losses in some subsidiaries. It does not appear that there was any change in the valuation allowance as of December 31, 2007. Please reconcile this statement to note 7. Federal, Foreign and State Income Tax on page 70. In response to the Staff’s request, we respectfully inform the Staff that included in our consolidated financial statements are certain subsidiaries that are not included in the Company’s consolidated U.S. federal tax return since those subsidiaries are less than 80% owned.Furthermore, we have determined it is more likely than not that those subsidiaries cannot support carrying values of the deferred tax asset for net operating loss carryforwards due to a lack of foreseeable taxable income. Since these entities are not included in our consolidated U.S. federal tax return, we did not include these subsidiaries’ gross deferred tax asset, primarily net operating losses, and associated valuation allowance, in footnote 7, Federal, Foreign and State Income Tax in the 10-K for the year ended December 31, In future filings we will enhance our disclosure in management’s discussion and analysis of the consolidated tax provision to include a discussion on such subsidiaries which generate net operating losses without any associated tax benefit because they are excluded from the consolidated federal income tax return of the group and are unable to use such losses on their own separate tax return. We have added the disclosure noted below to our Form 10 –Q for the quarterly period ended June 30, 2008 under the heading "Accounting for Income Taxes" in footnote 1: The effective income tax rate is40% and 46% for thethree and six months ended June 30, 2008, respectively, and 35% and 25% for the three and six months ended June 30, 2007, respectively.The effective rate differs from the statutory rate primarily due to the recognition of interest expense and penalties on uncertain tax positions, operating losses without any associated tax benefit from subsidiaries that are excluded from the consolidated federal income tax return, certain non-deductible compensation expense, and state income tax charges. Financial Statements Notes to Consolidated Financial Statements 7. Federal, Foreign, and State Income Tax, page 70 3.It appears you wrote off $616 thousand of deferred tax assets during 2007; however it does not appear that there has been any change in your valuation allowance. Please confirm for us that you had provided a valuation allowance for these assets in prior periods. Additionally, please tell us and disclose in your filing what led to the $616 thousand write off. In response to the Staff’s request, we respectfully inform the Staff that we did not provide a valuation allowance in the prior year for the particular assets written off in 2007.The deferred tax assets, which were related to state tax matters, were recorded in a wholly-owned subsidiary during 2005.During 2007, the Company implemented various tax planning strategies, the conclusions of which indicated that these particular deferred tax assets, as well as deferred tax liabilities on unrealized gains, were not recoverable or payable respectively. Consequently, the Company expensed these deferred tax assets during the year ended December 31, 2007 directly through the tax provision when it became more likely than not that such assets would not be realized. 17. Segment Reporting Business Acquisitions and Financing, page 77 4.With respect to your segment disclosure, please tell us how you have applied paragraph 17 of SFAS 131 in determining it would be appropriate to aggregate acquired businesses and strategic interests in business with the activities of PICO that are not included in other segments. In response to the Staff’s request, we respectfully inform the Staff that the paragraph 17 of SFAS 131 does not apply to the Business Acquisitions and Financing segment because there is no aggregation of operating segments to get to the reporting segment.Consequently, the reporting segment is the operating segment for purposes of SFAS 131. The Chief Operating Decision Maker (“CODM”) regularly receives only consolidated segment reports on a quarterly basis that show the aggregate revenues and expenses of the business acquisitions and financing segment.Furthermore, the CODM does not receive regular profit or loss measures at a level below the aggregate segment results. Exhibits 31.1 and 5.We note your certifications do not comply with the content of the certificates required under Exchange Act Rules 13a-14(a) and 15d-14(a). Specifically, we note you have replaced the word “report” with “annual report” in paragraph 2 and you have removed “(or persons performing the equivalent functions)” from paragraph 5.Also, in Exhibit 31.2, you have replaced the word “report” with “quarterly report” in paragraph 3, you have changed the term “internal control” to “internal controls” in paragraph 4, and you have changed the term “disclosure controls” to “disclosure control” in paragraph 4a. Please revise your certifications in future filings to comply with the Exchange Act Rules. In response to the Staff’s request, we respectfully inform the Staff that we will revise our certifications to be included in our Form 10-K for the year ended December 31, 2008, to use the exact language prescribed in Exchange Act Rules 13a-14(a) and 15d-14(e) and that we have revised our certifications included in our Form 10-Q for the quarterly period ended June 30, 2008. Form 10-Q for the quarterly period ended March 31, 2008 Item 2.Management’s Discussion and Analysis of Financial Condition and
